 

Exhibit 10.2

NORTHFIELD BANK

EMPLOYMENT AGREEMENT

This employment agreement (this “Agreement”) is made effective as of the 1st day
of July, 2013 (the “Effective Date”), by and between Northfield Bank (the
“Bank”), a federally-chartered savings bank with its principal offices at 1731
Victory Boulevard, Staten Island, New York 10314-3598, and Kenneth J.
Doherty(“Executive”).

WITNESSETH:

WHEREAS, the Bank is a wholly-owned subsidiary of Northfield Bancorp, Inc., a
stock holding company chartered in the state of Delaware (the “Company”); and  

WHEREAS, Executive and the Bank entered into an employment agreement (the “Prior
Agreement”) dated July 1, 2012, pursuant to which Executive serves as an
Executive Vice President and Chief Lending Officer of the Bank; and

WHEREAS, the Bank and Executive believe it is in the best interests of the Bank
to renew the Prior Agreement, and Executive is willing to continue to serve in
the employ of the Bank on a full-time basis as Executive Vice President and
Chief Lending Officer on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

1.

POSITION AND RESPONSIBILITIES. 

 

During the term of Executive’s employment hereunder, Executive agrees to serve
as an Executive Vice President and Chief Lending Officer of the Bank.  Executive
shall perform administrative and management services for the Bank which are
customarily performed by persons in a similar executive officer capacity. During
said period, Executive also agrees to serve as an officer and/or director of any
subsidiary of the Bank or the Company, if elected.

2.

TERM OF EMPLOYMENT.

 

         (a)   The term of Executive’s employment under this Agreement shall
commence as of the Effective Date and shall continue thereafter for a period of
three (3) years.  Commencing on the first anniversary date of this Agreement
(the “Anniversary Date”) and continuing on each Anniversary Date thereafter, the
Board of Directors of the Bank (the “Board”) shall evaluate the services of the
Executive and make a determination as to whether the term of this Agreement
shall renew for an additional year such that the remaining term of this
Agreement is always three (3) years.  The Compensation Committee comprised of
independent board members (as defined in applicable listing standards for the
trading market on which the Company’s stock is trading) will conduct a
performance evaluation and review of Executive annually for purposes of





--------------------------------------------------------------------------------

 

determining whether to give notice not to extend the term of this Agreement, and
the results thereof shall be included in the minutes of the Compensation
Committee meeting.  The Compensation Committee will present its findings to the
Board and the independent members (as defined above) of the full Board must
approve the renewal or nonrenewal.  If a determination is made not to renew this
Agreement with the Executive, the Company must provide a Non Renewal Notice at
least thirty (30) days and not more than sixty (60) days prior to such
Anniversary Date, in which case the term of this Agreement shall become fixed
and shall end three (3) years following such Anniversary Date.

         (b)   Notwithstanding anything contained in this Agreement to the
contrary, either Executive or the Bank may terminate Executive’s employment with
the Bank at any time during the term of this Agreement, subject to the terms and
conditions of this Agreement.

 

3.

COMPENSATION AND REIMBURSEMENT. 

 

         (a)   The compensation specified under this Agreement shall constitute
consideration paid by the Bank in exchange for duties described in Section 1 of
this Agreement.  The Bank shall pay Executive, as compensation, a salary of not
less than $280,000 per year (“Base Salary”).  Base Salary shall include any
amounts of compensation deferred by Executive under any employee benefit plan or
deferred compensation arrangement maintained by the Bank.  Such Base Salary
shall be payable bi-weekly or, if different, in accordance with the Bank’s
customary payroll practices.  During the term of this Agreement, Executive’s
Base Salary shall be reviewed at least annually by the 31st day of each
January.  Such review shall be conducted by the Board or by a committee
designated by the Board.  The committee or the Board may increase (but not
decrease) Executive’s Base Salary at any time.  Any increase in Base Salary
shall become the “Base Salary” for purposes of this Agreement.  The Board may
engage the services of an independent consultant to determine the appropriate
Base Salary.  In addition to the Base Salary provided in this Section 3(a), the
Bank shall also provide Executive with all such other benefits as are provided
uniformly to full-time employees of the Bank, on the same basis (including cost)
that such benefits are provided to other senior officers of the Bank. 

         (b)   In addition to the Base Salary provided for in Section 3(a), the
Bank will provide Executive with the opportunity to participate in employee
benefit plans, arrangements and perquisites substantially equivalent to those in
which Executive was participating or otherwise deriving a benefit from
immediately prior to the beginning of the term of this Agreement, and any other
employee benefit plans, arrangements and perquisites suitable for the Bank’s
senior executives adopted by the Bank subsequent to the Effective Date, and the
Bank will not, without Executive’s prior written consent, make any changes in
such plans, arrangements or perquisites which would adversely affect Executive’s
rights or benefits thereunder, without separately providing for an arrangement
that ensures Executive receives, or will receive, the economic value that
Executive would otherwise lose as a result of such adverse effect, unless such
changes apply equally to all other employees or senior officers of the
Bank.  Without limiting the generality of the foregoing provisions of this
Section 3(b), Executive shall be entitled to participate in or receive benefits
under any employee benefit plans, whether tax-qualified or otherwise, including,
but not limited to, retirement plans, supplemental retirement plans, deferred
compensation plans, pension plans, profit-sharing plans, employee stock
ownership plans, stock



2

--------------------------------------------------------------------------------

 

award or stock option plans, health-and-accident plans, medical coverage or any
other employee benefit plan or arrangement made available by the Bank in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements (including designation by the Board of eligibility to
participate, if applicable).  Executive shall also be entitled to incentive
compensation and bonuses as provided in any plan or arrangement of the Bank in
which Executive is eligible to participate (and he shall be entitled to a pro
rata distribution under any incentive compensation or bonus plan as to any year
in which a termination of employment occurs, other than Termination for Just
Cause).  Nothing paid to Executive under any such plans or arrangements will be
deemed to be in lieu of other compensation to which Executive is entitled under
this Agreement. 

         (c)   In addition to the Base Salary provided for by Section 3(a) and
other compensation and benefits provided for by Section 3(b), the Bank shall pay
or reimburse Executive for all reasonable expenses incurred by Executive in
performing his obligations under this Agreement in accordance with the Bank’s
reimbursement policies.  Such reimbursements shall be made promptly by the Bank,
and in any event, not later than March 15 of the year immediately following the
calendar year in which Executive incurred such expense.

         (d)   Executive shall be entitled to paid time off in accordance with
the standard policies of the Bank for senior executive officers, but in no event
less than thirty (30) days paid time off during each year of
employment.  Executive shall receive his Base Salary and other benefits during
periods of paid time off.  Executive shall also be entitled to paid legal
holidays in accordance with the policies of the Bank.  Executive shall also be
entitled to sick leave in accordance with the policies of the Bank, but in no
event less than the number of days of sick leave per year to which Executive was
entitled at the Effective Date of this Agreement.

 

4.

OUTSIDE ACTIVITIES.

 

         During the term of his employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods and reasonable leaves
of absence approved by the Board, Executive shall devote substantially all his
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder.  Executive also may serve as a member of the board of
directors of business, trade association, community and charitable organizations
subject to the annual approval of the Board; provided that in each case such
service shall not materially interfere with the performance of his duties under
this Agreement or present any conflict of interest. Executive shall provide to
the Board annually a list of all organizations for which Executive serves as a
director or in a similar capacity for purposes of obtaining the Board’s approval
of Executive’s service on the boards of such organizations. Such service to and
participation in outside organizations shall be presumed for these purposes to
be for the benefit of the Bank, and the Bank shall reimburse Executive his
reasonable expenses associated therewith, except for such items that are tax
deductible by the Executive as charitable contributions. 

 

5.

PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION. 

 



3

--------------------------------------------------------------------------------

 

         (a)   Upon the occurrence of an Event of Termination (as herein
defined) during Executive’s term of employment under this Agreement, the
provisions of this Section 5 shall apply.  As used in this Agreement, an “Event
of Termination” shall mean and include any of the following: 

(i)    the termination by the Bank of Executive’s full-time employment hereunder
for any reason other than termination governed by Section 6 (Termination for
Just Cause) or termination governed by Section 7 (Termination for Disability or
Death); or

(ii)    Executive’s resignation from the Bank’s employ for any of the following
reasons (each of which shall be deemed a “Good Reason”): 

(A)

the failure to elect or reelect or to appoint or reappoint Executive to the
positions set forth under Section 1;

(B)

a material change in Executive’s functions, duties, or responsibilities with the
Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1, above; 

(C)

a relocation of Executive’s principal place of employment by more than 30 miles
from the corporate office located at 581 Main Street, Woodbridge, New Jersey;

(D)

a material reduction in the benefits and perquisites to Executive from those
being provided as of the Effective Date of this Agreement, other than a
reduction that is part of a Bank-wide reduction in pay or benefits;

(E)

a liquidation or dissolution of the Company or the Bank, other than a
liquidation or dissolution that is caused by a reorganization which does not
affect the status of Executive; or

(F)

a material breach of this Agreement by the Bank.

Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written Notice of Termination, as defined in Section 9(a), given within six (6)
full calendar months after the event giving rise to said right to
elect.  Thereafter, the Bank shall have thirty (30) days to cure the Good
Reason, which period may be waived by the Bank.  If the Bank cures, the
Executive’s right to resign and receive a payment shall be eliminated. 
Notwithstanding the preceding in the event of a continuing breach of this
Agreement by the Bank, Executive, after giving due notice within the prescribed
time frame of an initial event



4

--------------------------------------------------------------------------------

 

specified above, shall not waive any of his rights under this Agreement and this
Section solely by virtue of the fact that Executive has submitted his
resignation, provided Executive has remained in the employment of the Bank and
is engaged in good faith discussions to resolve any occurrence of an event
described in clauses (A), (B), (C), (D) or (F) above.

 

(iii)             Executive’s resignation for Good Reason or Executive’s
involuntary termination of employment by the Bank on the effective date of, or
at any time following, a Change in Control of the Bank or the Company during the
term of this Agreement, provided that in the case of Executive’s resignation for
Good Reason, the Executive provides a Notice of Termination and follows the
procedures set forth in Section 5(a)(ii) above.  For these purposes, a Change in
Control of the Bank or the Company shall mean a change in control of a nature
that: (i) would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or
(ii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of Company’s
outstanding securities except for any securities purchased by the Bank’s
employee stock ownership plan or trust; or (b) individuals who constitute the
Board of Directors of the Company on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least a majority of the directors shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or (c) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or Company is not the surviving institution
occurs; or (d) a proxy statement is distributed soliciting proxies from
stockholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations or financial institutions, and as a result of such proxy
solicitation, a plan of reorganization, merger, consolidation or similar
transaction involving the Company is approved by the requisite vote of the
Company’s stockholders; or (e) a tender offer is made for 25% or more of the
voting securities of the Company and the shareholders owning beneficially or of
record 25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror. 



5

--------------------------------------------------------------------------------

 

         (b)    Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 9(b), the Bank shall be obligated to pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, an amount equal to the sum of: (i) his earned but unpaid
salary as of the date of his termination of employment with the Bank; (ii) the
benefits, if any, to which he is entitled as a former employee under the
employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Bank’s or Company’s officers and employees;
(iii) the remaining payments that Executive would have earned, in accordance
with Sections 3(a) and 3(b), if he had continued his employment with the Bank
for a thirty-six (36) month period following his termination of employment, and
had earned a bonus and/or incentive award in each year equal in amount to the
average bonus and/or incentive award earned by him over the three calendar years
preceding the year in which the termination occurs in the case of a termination
pursuant to Section 5(a)(i) or 5(a)(ii), or the highest annual bonus and/or
incentive award earned by him in any of the three calendar years preceding the
year in which the termination occurs in the case of a termination pursuant to
Section 5(a)(iii); and (iv) the annual contributions or payments that would have
been made on Executive’s behalf to any employee benefit plans of the Bank or the
Company as if Executive had continued his employment with the Bank for a
thirty-six (36) month period following his termination of employment, based on
contributions or payments made (on an annualized basis) at the Date of
Termination.  Any payments hereunder shall be made in a lump sum within thirty
(30) days after the Date of Termination, or in the event Executive is a
Specified Employee (within the meaning of Treasury Regulations §1.409A-1(i)),
and to the extent necessary to avoid penalties under Code Section 409A, no
payment shall be made to Executive prior to the first day of the seventh month
following Executive’s Date of Termination.  Such payments shall not be reduced
in the event Executive obtains other employment following termination of
employment.

         (c)   Upon the occurrence of an Event of Termination, the Bank will
cause to be continued life insurance and non-taxable, medical and dental and
disability coverage substantially identical to the coverage maintained by the
Bank for Executive and his family prior to Executive’s termination.  Such
coverage shall continue at the Bank’s expense for a period of thirty-six (36)
months from the Date of Termination.    If the Bank cannot provide one or more
of the benefits set forth in this paragraph because Executive is no longer an
employee, applicable rules and regulations prohibit such benefits or the payment
of such benefits in the manner contemplated, would subject the Bank or Executive
to penalties, then the Bank shall pay the Executive a cash lump sum payment
reasonably estimated to be equal to the value of such benefits.  Such cash lump
sum payment shall be made in a lump sum within thirty (30) days after the Date
of Termination (or if later, the date on which it is determined that providing
such benefits would subject the Bank or Executive to penalties), or in the event
Executive is a Specified Employee (with the meaning of Treasury Regulation
Section 1.409A-1(i)), and to the extent necessary to avoid penalties under Code
Section 409A, no payment shall be made to Executive prior to the first day of
the seventh month following Executive's Date of Termination.

         (d)   Notwithstanding anything herein to the contrary, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under this Agreement, either as a stand-alone benefit or when aggregated with
other payments to, or for the benefit of Executive, constitute an “excess
parachute payment” under Code Section 280G, or any successor thereto, and in
order to avoid such a result, Executive’s benefits hereunder shall be reduced,
if necessary,



6

--------------------------------------------------------------------------------

 

to an amount, the value of which is one dollar ($1.00) less than an amount equal
to three (3) times Executive’s “base amount,” as determined in accordance with
Code Section 280G.  The allocation of the reduction required hereby shall be
determined by Executive, provided, however, that if it is determined that such
election by Executive shall be in violation of Code Section 409A, the allocation
of the required reduction shall be pro-rata.

 

        (e)   For purposes of Section 5, an “Event of Termination” as used
herein shall mean “Separation from Service” as defined in Code Section 409A and
the Treasury Regulations promulgated thereunder, provided, however, that the
Bank and Executive reasonably anticipate that the level of bona fide services
Executive would perform after termination would permanently decrease to a level
that is less than 50% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period. 

 

6.

TERMINATION FOR JUST CAUSE. 

 

         (a)   The term “Termination for Just Cause” shall mean termination
because of Executive’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, material breach of the
Bank’s Code of Ethics, material violation of the Sarbanes-Oxley requirements for
officers of public companies that in the reasonable opinion of the Chief
Executive Officer of the Bank or the Board will likely cause substantial
financial harm or substantial injury to the reputation of the Bank, willfully
engaging in actions that in the reasonable opinion of the Chief Executive
Officer of the Bank or the Board will likely cause substantial financial harm or
substantial injury to the business reputation of the Bank, intentional failure
to perform stated duties, willful violation of any law, rule or regulation
(other than routine traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of the contract. 

         (b)   Notwithstanding Section 6(a), the Bank may not terminate
Executive for Just Cause unless and until there shall have been delivered to him
a Notice of Termination which shall include a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for that purpose, finding
that in the good faith opinion of the Board, Executive was guilty of conduct
justifying Termination for Just Cause and specifying the particulars thereof in
detail.  Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Just Cause.  During the period
beginning on the date of the Notice of Termination for Just Cause pursuant to
this Section 6(b) through the Date of Termination, any unvested stock options
and related limited rights granted to Executive under any stock option plan
shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Bank, the Company or any subsidiary or
affiliate thereof, vest.  At the Date of Termination, any such unvested stock
options and related limited rights and any such unvested awards shall become
null and void and shall not be exercisable by or delivered to Executive at any
time subsequent to such Termination for Just Cause.  In the Event of Executive’s
Termination for Just Cause, Executive shall resign as a director of the Company
and the Bank, and as a director and/or officer of any subsidiary or affiliate of
the Company and/or the Bank.

 



7

--------------------------------------------------------------------------------

 

7.

TERMINATION FOR DISABILITY OR DEATH.

 

         (a)   The Bank or Executive may terminate Executive’s employment after
having established Executive’s Disability.  For purposes of this Agreement,
“Disability” shall be deemed to have occurred if: (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank; or (iii) Executive is determined to be totally disabled by the Social
Security Administration. 

         (b)   In the event of such Disability, Executive’s obligation to
perform services under this Agreement will terminate.  In the event of such
termination, Executive shall receive the benefits provided under any disability
program sponsored by the Company or the Bank.  To the extent such benefits are
less than Executive’s Base Salary, as defined in Section 3(a) on the effective
Date of Termination and less than sixty-six and two-thirds percent (66 2/3%) of
Executive’s Base Salary after the first year following termination, Executive
shall  receive as a supplement to such disability benefit the difference between
the benefits provided under any disability program sponsored by the Company or
the Bank and (x) his Base Salary, as defined in Section 3(a), at the rate in
effect on the Date of Termination for a period of one (1) year following the
Date of Termination by reason of Disability, and (y) sixty-six and two-thirds
percent (66 2/3%) of Executive’s Base Salary after the first year following
termination through the earliest to occur of the date of Executive’s death,
recovery from such Disability, or the date Executive attains age 65.  In
calculating the payments due Executive under this Section 7(b), if the
disability insurance payments are excludable from Executive’s income for federal
income tax purposes, such amounts shall be tax adjusted, assuming a combined
federal, state and city tax rate of 38%, for purposes of determining the
reduction in the payments due under this Agreement to reflect the tax-free
nature of the disability insurance payment – by way of illustration, a $100
tax-free disability insurance payment shall reduce the payment due under this
Agreement by $161.30).  In addition, in the event of termination due to
Executive’s Disability, the Bank will continue to provide to Executive and his
dependents for a period of one (1) year, the non-taxable medical, dental and
other health benefits that were provided by the Bank to Executive and
Executive’s family prior to the occurrence of Executive’s Disability, on the
same terms (including cost to Executive) that were being provided to Executive
immediately prior to the termination (except to the extent such benefits are
changed in their application to all continuing employees of the Bank).

         (c)   In the event of Executive’s death during the term of this
Agreement, his estate, legal representatives or named beneficiary or
beneficiaries (as directed by Executive in writing) shall be paid Executive’s
Base Salary, as defined in Section 3(a), at the rate in effect at the time of
Executive’s death for a period of one (1) year from the date of Executive’s
death, and the Bank will continue to provide Executive’s family the same
non-taxable medical, dental, and other health benefits that were provided by the
Bank to Executive’s family immediately prior to Executive’s death, on the same
terms, including cost, as if Executive were actively employed by the Bank,
except to the extent the terms (including cost) of such benefits are changed in
their



8

--------------------------------------------------------------------------------

 

application to all continuing employees of the Bank, such coverage to
continue  for a period of one (1) year after the date of Executive’s death.

         (d)   If the Bank cannot provide one or more of the non-taxable
medical, dental or other health benefits set forth in Subsection (b) or (c)
above because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, would subject the Bank or Executive to penalties, then the Bank
shall pay the Executive a cash lump sum payment reasonably estimated to be equal
to the value of such benefits, in the same manner as set forth in Section 5(c)
above.

 

8.

TERMINATION UPON RETIREMENT.

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment on or after age 65 and in accordance with
a retirement policy established by the Board with Executive’s consent with
respect to him.  Upon termination of Executive based on Retirement, no amounts
or benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.

 

9.

NOTICE.

 

         (a)   Any notice required under this Agreement shall be in writing and
hand-delivered to the other party.  Any termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

         (b)   “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination.

         (c)   If the party receiving a Notice of Termination desires to dispute
or contest the basis or reasons for termination, the party receiving the Notice
of Termination must notify the other party within thirty (30) days after
receiving the Notice of Termination that such a dispute exists, and shall pursue
the resolution of such dispute in good faith and with reasonable diligence
pursuant to Section 20 of this Agreement.  During the pendency of any such
dispute, neither the Company nor the Bank shall be obligated to pay Executive
compensation or other payments beyond the Date of Termination.

 

10.

POST-TERMINATION OBLIGATIONS.

 

Executive shall, upon reasonable notice, furnish such information and assistance
honestly and in good faith to the Bank or the Company as may reasonably be
required by the Bank or the



9

--------------------------------------------------------------------------------

 

Company in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party.  All payments and benefits to
Executive under this Agreement shall be subject to Executive’s compliance with
this Section 10 for one (1) full year after the earlier of the expiration of
this Agreement or termination of Executive’s employment with the Bank. 

 

11.

NON-COMPETITION AND NON-DISCLOSURE.

 

         (a)   As a material inducement for the Bank to enter into this
Agreement, upon any termination of Executive’s employment hereunder pursuant to
the terms of this Agreement, other than a termination of Executive’s employment
under Sections 5(a)(iii) or 6 of this Agreement, Executive agrees not to compete
with the Bank for a period of two (2) years following such termination in any
city, town or county in which Executive’s normal business office is located and
the Bank has an office or has filed an application for regulatory approval to
establish an office, determined as of the effective date of such termination,
except as agreed to pursuant to a resolution duly adopted by the
Board.  Executive agrees that during such period and within said cities, towns
and counties, Executive shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Bank.  Executive
further agrees that for a period of two (2) years following any termination of
employment, he shall not directly or indirectly, solicit, hire, or entice any of
the following to cease, terminate, or reduce any relationship with the Bank or
the Company or to divert any business from the Bank or the Company: (i) any
person who was an employee of the Bank or the Company during the term of this
Agreement; or (ii) any customer or client of the Bank or the Company.  Further,
Executive will not directly or indirectly disclose the names, addresses,
telephone numbers, compensation, or other arrangements between the Bank or the
Company and any individual or entity described in Sections (i) and (ii) of this
Section 11(a).  The parties hereto, recognizing that irreparable injury will
result to the Bank, its business and property in the event of Executive’s breach
of this Subsection agree that in the event of any such breach by Executive, the
Bank will be entitled, in addition to any other remedies and damages available,
to an injunction to restrain the violation hereof by Executive, Executive’s
partners, agents, servants, employees and all persons acting for or under the
direction of Executive.  Nothing herein will be construed as prohibiting the
Bank from pursuing any other remedies available to the Bank for such breach or
threatened breach, including the recovery of damages from Executive.

         (b)   Executive recognizes and acknowledges that the knowledge of the
business activities, plans for business activities, and all other proprietary
information of the Bank or the Company as it may exist from time to time, are
valuable, special and unique assets of the business of the Bank or the
Company.  Executive will not, during or after the term of his employment,
disclose any knowledge of the past, present, planned or considered business
activities or any other similar proprietary information of the Bank or the
Company to any person, firm, corporation, or other entity for any reason or
purpose whatsoever unless expressly authorized by the Board of Directors or
required by law.  Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Bank or the Company.  Further, Executive may disclose
information regarding the business activities of the Bank or the Company to any
bank regulator having regulatory jurisdiction over the activities of the Bank or
the Company, pursuant to a formal regulatory request.  In the event of a breach,
or



10

--------------------------------------------------------------------------------

 

threatened breach, by Executive of the provisions of this Section, the Bank or
the Company will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Bank or the Company, or any other similar
proprietary information, or from rendering any services to any person, firm,
corporation, or other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed.  Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
the Bank for such breach or threatened breach, including the recovery of damages
from Executive.

 

12.

SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

 

13.

EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including the Prior Agreement, except that this
Agreement shall not affect or operate to reduce any benefit, compensation, tax
indemnification or other provision inuring to the benefit of Executive under any
agreement between Executive, the Bank or the Company.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

 

14.

NO ATTACHMENT.

 

         (a)   Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

         (b)   This Agreement shall be binding upon, and inure to the benefit
of, Executive and the Bank and their respective successors and assigns.

 

15.

MODIFICATION AND WAIVER.

 

         (a)   This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

         (b)   No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver



11

--------------------------------------------------------------------------------

 

shall operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

 

16.

REQUIRED PROVISIONS.

 

         (a)   The Bank's Board may terminate Executive's employment at any time
and for any reason, but any termination by the Bank's Board, other than
Termination for Just Cause, shall not prejudice Executive's right to
compensation or other benefits under this Agreement. 

 

         (b)   If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs by a notice
served under Section 8(e)(3) (12 U.S.C. 1818(e)(3)) or 8(g) (12 U.S.C. 1818(g))
of the Federal Deposit Insurance Act, the Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

 

         (c)   If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e) (12 U.S.C. 1818(e)) or 8(g) (12 U.S.C.1818(g)) of the Federal
Deposit Insurance Act, all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

         (d)   If the Bank is in default as defined in Section 3(x) (12 U.S.C.
1813(x)(1)) of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

         (e)   All obligations of the Bank under this Agreement may be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution, by the Federal Deposit
Insurance Corporation if it enters into an agreement to provide assistance to or
on behalf of the Bank.  Any rights of the parties that have already vested,
however, shall not be affected by such action.

 

         (f)   Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and any rules and regulations promulgated thereunder, including 12
C.F.R. Part 359, and to the extent applicable, 12 C.F.R. §163.39.

 

17.

SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other
provisions of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.





12

--------------------------------------------------------------------------------

 

 

18.

HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19.

GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York, without
regard to its conflict of law principles, unless superseded by federal law or
otherwise specified herein.

 

20.

ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator selected by mutual agreement of Executive and the Bank,
sitting in a location selected by Executive within fifty (50) miles from the
main office of the Bank, in accordance with the rules of the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes (“National Rules”) then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

21.

PAYMENT OF COSTS AND LEGAL FEES AND REINSTATEMENT OF BENEFITS.

 

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of: (1)
all legal fees incurred by Executive in resolving such dispute or controversy;
(2) any back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement; and (3) any other compensation otherwise due Executive as a result of
a breach of this Agreement by the Bank. Any payments pursuant to this Section 21
shall occur no later than two and one-half months after the dispute is settled
or resolved in Executive’s favor. 

 

22.

INDEMNIFICATION.

 

         (a)   The Bank and the Company shall provide Executive (including his
heirs, executors and administrators) with coverage under a standard directors’
and officers’ liability insurance policy at its expense.  The Bank shall
indemnify Executive (and his heirs, executors and administrators) to the fullest
extent permitted under Office of the Comptroller of the Currency (OCC)
regulations, or its successors, against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Bank (whether or not he continues to be a director or officer
at the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, advancement of legal fees and
expenses,



13

--------------------------------------------------------------------------------

 

judgments, court costs and attorneys’ fees and the cost of reasonable
settlements, provided, however, the Bank or Company shall not be required to
indemnify or reimburse Executive for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive.     Any such indemnification shall be
made consistent with OCC regulations, or its successors, and Section 18(k) of
the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations
issued thereunder in 12 C.F.R. Part 359.

         (b)   Notwithstanding the foregoing, no indemnification shall be made
unless the Bank or Company gives the OCC, or its successors, at least sixty (60)
days’ notice of its intention to make such indemnification.  Such notice shall
state the facts on which the action arose, the terms of any settlement, and any
disposition of the action by a court.  Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Board of the Bank or Company, and shall be sent to the regional director of
the OCC, or its successors, who shall promptly acknowledge receipt thereof.  The
notice period shall run from the date of such receipt.  No such indemnification
shall be made if the OCC, or its successors, advises the Bank or Company in
writing within such notice period, of its objection thereto.

 

23.

SUCCESSOR TO THE BANK.

 

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

24.

NON WAIVER.

 

The failure of one party to insist upon or enforce strict performance by the
others of any provision of this Agreement or to exercise any right, remedy or
provision of this Agreement will not be interpreted or construed as a waiver or
relinquishment to any extent of such party’s right to enforce or rely upon same
in that or any other instance.





14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Bank and Executive have signed (or caused to be signed)
this Agreement on the Effective Date.

 

 

 

 

 

Attest:

Northfield Bank

 

 

/s/ M. Eileen Bergin

By:   /s/ John W. Alexander

Secretary

Title: John W. Alexander, Chairman & CEO

 

 

 

 

 

 

Attest:

Executive

 

 

/s/ M. Eileen Bergin

            /s/ Kenneth J. Doherty

Secretary

Kenneth J. Doherty, Executive Vice President and Chief Lending Officer

 

 

 

 

 

Northfield Bancorp, Inc

 

(The Company is executing this Agreement only for

 

purposes of acknowledging the obligations of the

 

Company hereunder.)

 

 

 

 

Attest:

 

 

 

/s/ M. Eileen Bergin

By:   /s/ John W. Alexander

Secretary

Title: John W. Alexander, Chairman & CEO

 



15

--------------------------------------------------------------------------------